 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    D’ANDRE MONROE,                                    No. 2:19-CV-2174-MCE-DMC-P
12                       Petitioner,
13           v.                                          ORDER
14    C. PHIEFFER,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254.

19                  Petitioner initiated this action with a motion for a 120-day extension of time to file

20   a petition. See ECF No. 1. On November 25, 2019, the Court denied petitioner’s motion for a

21   120-day extension of time and directed petitioner to file a petition within 30 days. See ECF No.

22   5. As of January 22, 2020, petitioner failed to comply and the court issued findings and

23   recommendations that this action be dismissed for lack of prosecution. See ECF No. 7. On

24   February 2, 2020, petitioner filed objections to the findings and recommendations. See ECF No.

25   8. On February 24, 2020, petitioner filed a second motion for an extension of time, see ECF No.

26   9, and on February 25, 2020, petitioner filed his petition, see ECF No. 10.

27   ///

28   ///
                                                        1
 1                  Good cause appearing therefor, the Court hereby vacates the January 22, 2020,

 2   findings and recommendations, grants petitioner’s second motion for an extension of time, and

 3   orders this action proceed on the petition filed on February 25, 2020, which will be addressed

 4   separately. The Clerk of the Court is directed to terminate ECF Nos. 1, 7, and 9 as pending

 5   matters.

 6                  IT IS SO ORDERED.

 7

 8

 9   Dated: March 5, 2020
                                                          ____________________________________
10                                                        DENNIS M. COTA
11                                                        UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
